HARRISON, J., dissenting.
I also dissent from the judgment of the majority of the court upon the following considerations, as well as for the reasons expressed in the opinion of Mr. Justice Van Fleet:
The provisions of sections 3820-3824 of the Political Code are, in my opinion, totally at variance with the constitutional rights of the citizen. By these sections the assessor is authorized to assess and summarily sell the property of any person “when in his opinion” the person does not own sufficient real property within the county to secure the payment of his taxes. Under this provision, an assessor has the unrestricted power to exercise favoritism or antagonism toward the person to be assessed. It does not affect the principle whether the power is so exercised or not —the fact that it may be used as a cover to an unfair assessment is the test of the right of the legislature to confer the power. Under the principles of the constitution of this state, the sovereign power of taxation cannot be instrusted to the arbitrary will of any individual; and it is equally immaterial to the question *526that the person assessed may subsequently obtain redress for any abuse of this power. The state can by this mode no more deprive the citizen of his property for six months than it can take it from him entirely. In either case his property is taken without due process of law. Under the authority thus given, one’s property, which in reality is not of greater value than five hundred dollars, may be assessed at five thousand dollars, and the very property so assessed taken from the owner and summarily Bold at a forced sale, where as it is well known its value is never realized, and the surplus, after deducting the taxes and costs, returned to the owner. It is poor satisfaction to him that months afterward the assessment is reduced by the board of equalization to its actual value, and that still later he may recover from the county the difference between what should have been his taxes and what the assessor took at the sale of his property. I have no hesitation in holding that such a procedure is contrary to the principles of free government.